RECEIVED USDC
CLERK, CHARLESTON, SC
IN THE UNITED STATES DISTRICT CO
DISTRICT OF SOUTH CAROLINA Tuts aus -7 AM 7:47

CHARLESTON DIVISION

John Ervin Wilson, Jr., # 295493, ) Civil Action No. 9:18-cv-03184-RMG
)
)
Plaintiff, )

) ORDER AND OPINION

V. )
)
Mr. Clark, Major, )
)
Defendant. )
)

 

Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge
(Dkt. No. 29) recommending that the Court deny Defendant’s Motion to Dismiss Plaintiff's
Complaint. (Dkt. No. 16.) For the reasons set forth below, the Court adopts the R & R as the Order

of the Court and denies Respondent’s Motion to Dismiss.

I. Background

Plaintiff is a pro se litigant claiming pursuant to 42 U.S.C. § 1983 that while as an inmate
at the Lieber Correctional Institution “he participated in... 1* Amendment Protected activity [by
using the] grievance system,” after which the Defendant unlawfully retaliated against him in
violation of his First Amendment rights. (Dkt. No. 1 at 4.) Plaintiff alleges that on or about July
18 or 20, 2008, the Defendant began retaliating against him by transferring him to a more
dangerous unit where he was stabbed by another inmate. (/d. at 5—6.) In addition, Plaintiff alleges

that he was terminated from his prison job. (/d.) Plaintiff seeks monetary damages. (/d.)

II. Legal Standard

The Magistrate Judge makes a recommendation to the Court that has no presumptive
weight, and the responsibility to make a final determination remains with the Court. See, e.g.,

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in

-1-
whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §
636(b)(1)(C). Where there are no objections to the R & R, the Court reviews the R & R to “only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72 advisory committee’s note. In the absence of objections to
the R & R, the Court need not give any explanation for adopting the Magistrate Judge’s analysis
and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence
of objection . . . we do not believe that it requires any explanation.”).

III. Discussion

After careful consideration of Plaintiff's allegations, Defendant’s motion, and Plaintiff's
arguments in opposition, the Court finds that the Magistrate Judge ably addressed the issues and
correctly concluded Plaintiff's Complaint states a claim as a matter of law. As the Magistrate
Judge previously indicated, the federal court is charged with liberally construing a complaint filed
by a pro se litigant to allow for the development of a potentially meritorious case. Cruz v. Beto,
405 U.S. 319 (1972); Haines v. Kerner, 404 U.S. 519 (1972.) To state a First Amendment
retaliation claim under § 1983, a plaintiff must show: (1) his speech was protected; (2) the allegedly
retaliatory action adversely affected his protected speech; and (3) a causal relationship between
the protected speech and retaliation.” Raub v. Campbell, 785 F.3d 876, 885 (4th Cir. 2015).

Plaintiff's allegations indicate that he engaged in protected speech by filing a grievance.
Booker v. S.C. Dep't of Corr., 855 F.3d 533, 545 (4th Cir. 2017) (recognizing that prisoners
undoubtedly exercise First Amendment rights when filing a grievance and that prison officials may
not retaliate against prisoners for filing a grievance.) Further, Plaintiff alleges that as a result of
filing his grievance, Defendant retaliated against him by transferring him to a more dangerous unit
and terminating him from his prison job. (Dkt. No. 1 at 4-6.); Raub, 785 F.3d at 885. When given

an appropriately liberal construction, Plaintiff's Complaint states a plausible claim for relief

-2-
against Defendant. For these reasons, the Magistrate Judge correctly concluded that Defendant’s
Motion to Dismiss should be denied.

IV. Conclusion

For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 29) as the Order of the
Court and DENIES DEFENDANT’S MOTION TO DISMISS Plaintiff's Complaint (Dkt. No.
16.)

AND IT IS SO ORDERED.

Aw SP

Richard Mark Gergel
United States District Court Judge

August G , 2019
Charleston, South Carolina
